


TRXADE GROUP, INC.

INVESTMENT WARRANT AGREEMENT




THIS INVESTMENT WARRANT AGREEMENT (this "Agreement") is made and entered into as
of October _____, 2015 (the “Issuance Date”), between and among Trxade Group,
Inc., a Delaware corporation (the “Company”) on one hand, and Gajan A.
Mahendiran and Amudha Mahendiran (collectively the “Holder”) on the other hand.




R E C I T A L S




WHEREAS, the Company and its wholly owned subsidiary, Westminster
Pharmaceuticals, LLC, a Delaware limited liability company (the “Westminster”)
and Holder are parties to a Convertible Promissory Note Purchase Agreement,
dated the date of this Agreement, attached hereto relating to the investment of
a loan into the Company by the Holder (the “Note Purchase Agreement”); and




WHEREAS, the Company has agreed to grant Holder a warrant convertible into that
number of shares of restricted Common Stock equal to one (1) share of Common
Stock for every Three Dollars ($3.00) of the Loan Amount under the Note Purchase
Agreement and as provided in this Agreement at an initial exercise price of
$0.01, as additional consideration in connection with the Note Purchase
Agreement and related documents referenced therein; and




NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereto agree as follows:




A G R E E M E N T




1.

Warrant Certificates.  The warrant certificates to be delivered pursuant to this
Agreement (the "Warrant Certificates") shall be in the form set forth in Exhibit
A attached hereto and made a part hereof, with such appropriate insertions,
omissions, substitutions and other variations as are required or permitted by
this Agreement.




2.

Right to Exercise Warrants.  Each Warrant may be exercised from the date hereof
until five (5) years after the Issuance Date (the "Expiration Date").  Each
Warrant not exercised on or before the Expiration Date shall expire.  Each
Warrant shall entitle its holder to purchase from the Company the number of
shares of Common Stock indicated in the Warrant (each such share being an
“Exercise Share) at the per share exercise price set forth on the warrant
certificate, subject to adjustment as set forth below (the “Exercise Price”).
 The Company shall not be required to issue fractional shares of Common Stock
upon the exercise of the Warrants or to deliver Warrant Certificates which
evidence fractional shares of capital stock.  In the event that a fraction of an
Exercise Share would, except for the provisions of this paragraph 2, be issuable
upon the exercise of a Warrant, the Company shall round up to the nearest whole
Share.  




3.

Mutilated or Missing Warrant Certificates.  In case any of the Warrant
Certificates shall be mutilated, lost, stolen or destroyed prior to the
Expiration Date, the Company shall issue and deliver, in exchange and
substitution for and upon cancellation of the mutilated Warrant Certificate, or
in lieu of and in substitution for the Warrant Certificate lost, stolen or
destroyed, a new Warrant Certificate of like tenor and representing an
equivalent right or interest.




4.

Reservation of Shares.  The Company will at all times reserve and keep
available, free from preemptive rights, out of the aggregate of its authorized
but unissued Common Stock, or its authorized and issued Common Stock held in its
treasury, for the purpose of enabling it to satisfy its obligation to issue
Exercise Shares upon exercise of Warrants, the full number of Exercise Shares
deliverable upon the exercise of all outstanding Warrants.




The Company covenants that, upon payment of the applicable exercise price by the
holder, all Exercise Shares issued upon exercise of Warrants will be validly
issued, fully paid and non-assessable shares of Common Stock.




5.

Rights of Holder.  The holder of a Warrant will not, by virtue of anything
contained in this Agreement or otherwise, prior to exercise of the Warrant, be
entitled to any right whatsoever, either in law or equity, of a stockholder of
the Company, including without limitation, the right to receive dividends or to
vote or to consent or to receive notice as a stockholder in respect of the
meetings of stockholders or the election of directors of the Company of any
other matter.





1




--------------------------------------------------------------------------------




6.

Certificates to Bear Legend.  The Warrants and the certificate or certificates
therefore shall bear the following legend by which each holder shall be bound:




"THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED OR
OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT
OR AN OPINION OF COUNSEL, SATISFACTORY TO THE CORPORATION AND ITS COUNSEL, THAT
SUCH REGISTRATION IS NOT REQUIRED."




The Exercise Shares and the certificate or certificates evidencing any such
Exercise Shares shall bear the following legend:




"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933.  THE SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR PURSUANT TO RULE 144 OR AN OPINION OF COUNSEL
SATISFACTORY TO THE CORPORATION THAT AN EXEMPTION FROM REGISTRATION UNDER SUCH
ACT IS AVAILABLE."




Certificates for Warrants or Exercise Shares, as the case may be, without such
legend shall be issued if the Warrants or Exercise Shares are sold pursuant to
an effective registration statement under the Act or if the Company has received
an opinion from counsel reasonably satisfactory to counsel for the Company that
the legend is no longer required under the Act.




7.

Adjustment of Number of Shares and Class of Capital Stock Purchasable.  The
number of Exercise Shares and class of capital stock purchasable under each
Warrant are subject to adjustment from time to time as set forth in this Section
7.




(a)

Adjustment for Change in Capital Stock.  If the Company:




(i)

pays a dividend or makes a distribution on its Common Stock, in each case, in
shares of its Common Stock;




(ii)

subdivides its outstanding shares of Common Stock into a greater number of
shares;




(iii)

combines its outstanding shares of Common Stock into a smaller number of shares;
or




(iv)

makes a distribution on its Common Stock in shares of its capital stock other
than Common Stock;

then the number and classes of Exercise Shares purchasable upon exercise of each
Warrant in effect immediately prior to such action shall be adjusted so that the
holder of any Warrant thereafter exercised may receive the number and classes of
shares of capital stock of the Company which such holder would have owned
immediately following such action if such holder had exercised the Warrant
immediately prior to such action.




For a dividend or distribution the adjustment shall become effective immediately
after the record date for the dividend or distribution.  For a subdivision,
combination or reclassification, the adjustment shall become effective
immediately after the effective date of the subdivision, combination or
reclassification.




If after an adjustment the holder of a Warrant upon exercise of it may receive
shares of two or more classes of capital stock of the Company, the Board of
Directors of the Company shall in good faith determine the allocation of the
adjusted Exercise Price between or among the classes of capital stock.  After
such allocation, that portion of the Exercise Price applicable to each share of
each such class of capital stock shall thereafter be subject to adjustment on
terms comparable to those applicable to the Exercise Shares in this Agreement.
 Notwithstanding the allocation of the Exercise Price between or among shares of
capital stock as provided by this Section 7(a), a Warrant may only be exercised
in full by payment of the entire Exercise Price in effect at the time of such
exercise.





2




--------------------------------------------------------------------------------




(b)

Consolidation, Merger or Sale of the Company.  If the Company is a party to a
consolidation, merger or transfer of assets which reclassifies or changes its
outstanding Common Stock, the successor corporation (or corporation controlling
the successor corporation or the Company, as the case may be) shall by operation
of law assume the Company's obligations under this Agreement.  Upon consummation
of such transaction, the Warrants shall automatically become exercisable for the
kind and amount of securities, cash or other assets which the holder of a
Warrant would have owned immediately after the consolidation, merger or transfer
if the holder had exercised the Warrant immediately before the effective date of
such transaction.  As a condition to the consummation of such transaction, the
Company shall arrange for the person or entity obligated to issue securities or
deliver cash or other assets upon exercise of the Warrant to, concurrently with
the consummation of such transaction, assume the Company's obligations hereunder
by executing an instrument so providing and further providing for adjustments
which shall be as nearly equivalent as may be practical to the adjustments
provided for in this Section 7.




8.

Successors.  All the covenants and provisions of this Agreement by or for the
benefit of the Company or Holder shall bind and inure to the benefit of their
respective successor and assigns hereunder.




9.

Counterparts.  This Agreement may be executed in any number of counterparts and
each of such counterparts shall for all proposes be deemed to be an original,
and such counterparts shall together constitute by one and the same instrument.




10.

Notices.   All notices or other communications under this Agreement shall be in
writing and shall be deemed to have been given if delivered by hand or mailed by
certified mail, postage prepaid, return receipt requested, addressed as follows:
 if to the Company: Trxade Group, Inc., 1115 Gunn Hwy., Odessa, Florida 33556.
 Attn: Suren Ajjarapu, CEO, and if to Holder, at the address of listed on the
signature page of this Agreement or the holder appearing on the books of the
Company or the Company’s transfer agent, if any.




Either the Company, or the Holder of a Warrant may from time to time change the
address to which notices to it are to be mailed hereunder by notice in
accordance with the provisions of this Paragraph 10.




11.

Supplements and Amendments.   This Agreement may be supplemented, amended or
modified only by written consent of the Company and the Holder of the Note
Purchase Agreement.  




12.

Severability.   If for any reason any provision, paragraph or term of this
Agreement is held to be invalid or unenforceable, all other valid provisions
herein shall remain in full force and effect and all terms, provisions and
paragraphs of this Agreement shall be deemed to be severable.




13.

Governing Law and Venue.   This Agreement shall be construed (both as to
validity and performance) and enforced in accordance with and governed by the
laws of the State of Florida applicable to instruments made and to be performed
in Florida.  Any dispute or controversy arising out of or relating to any
interpretation, construction, performance or breach of this Agreement shall be
settled by arbitration to be held in Tampa, Florida, in accordance with the
rules then in effect of the American Arbitration Association.  The arbitrator
may grant injunctions or other equitable relief in such dispute or controversy.
 The decision of the arbitrator shall be final, conclusive and binding on the
parties to the arbitration.  Judgment may be entered on the arbitrator’s
decision in any court having jurisdiction; provided, however, that the
arbitrator shall not have the power to alter or amend this Agreement.  




14.

Headings.   Paragraphs and subparagraph headings, used herein are included
herein for convenience of reference only and shall not affect the construction
of this Agreement nor constitute a part of this Agreement for any other purpose.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the date and year first above written.




HOLDER:




___________________________________

Gajan A. Mahendiran







___________________________________

Amudha Mahendiran

TRXADE GROUP, INC.,




By: ______________________________

      Suren Ajjarpu, President











3




--------------------------------------------------------------------------------




EXHIBIT A




THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE
TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR PURSUANT
TO RULE 144 OR AN OPINION OF COUNSEL, SATISFACTORY TO THE CORPORATION AND ITS
COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.




INVESTMENT WARRANT TO PURCHASE SHARES

OF COMMON STOCK OF

TRXADE GROUP, INC




Initial Number of Shares:

_____________ Shares of Common Stock

Initial Exercise Price:

$0.01 (subject to adjustment)

Date of Grant:

____________, 2015

Expiration Date:

_____________, 2020




THIS CERTIFIES THAT, Gajan A. Mahendiran and Amudha Mahendiran, or any person or
entity to whom the interest in this Warrant is lawfully transferred ("Holder")
is entitled to purchase the above number (as adjusted pursuant to Section 4
hereof) of fully paid and non-assessable shares of the Common Stock (the
"Shares") of Trxade Group, Inc., a Delaware corporation (the "Company), having
an Exercise Price as set forth above, subject to the provisions and upon the
terms and conditions set forth herein and in the Investment Warrant Agreement
between the Company and the Holder above dated of even date herewith (the
“Investment Warrant Agreement”).  The exercise price, as adjusted from time to
time as provided herein, is referred to as the "Exercise Price."




1.

Term.  The purchase right represented by this Warrant is exercisable, in whole
or in part, at any time commencing on the Date of Grant and ending on the
Expiration Date, after which time the Warrant shall be void.




2.

Method of Exercise; Payment; Issuance of New Warrant.  Subject to Section 1
hereof, the right to purchase Shares represented by this Warrant may be
exercised by Holder, in whole or in part, for the total number of Shares
remaining available for exercise by the surrender of this Warrant (with the
notice of exercise form attached hereto as Exhibit A duly executed) at the
principal office of the Company and by the payment to the Company, by check made
payable to the Company drawn on a United States bank and for United States
funds, or by delivery to the Company of evidence of cancellation of indebtedness
of the Company to such Holder, of an amount equal to the then applicable
Exercise Price per share multiplied by the number of Shares then being
purchased.  In the event of any exercise of the purchase right represented by
this Warrant, certificates for the Shares so purchased shall be promptly
delivered to Holder and, unless this Warrant has been fully exercised or has
expired, a new Warrant representing the portion of the Shares, if any, with
respect to which this Warrant shall not then have been exercised shall also be
promptly delivered to Holder.




3.

Exercise Price.   The initial Exercise Price at which this Warrant may be
exercised shall be One Cent ($0.01); provided however, the Exercise Price may be
later adjusted after the issuance from time to time pursuant to Section 4
hereof.  The Company shall notify the holder of any change in the Exercise
Price.  




4.

Reclassification, Reorganization, Consolidation or Merger.  In the case of any
reclassification of the Shares, or any reorganization, consolidation or merger
of the Company with or into another corporation (other than a merger or
reorganization with respect to which the Company is the continuing corporation
and which does not result in any reclassification of the Shares), the Company,
or such successor corporation, as the case may be, shall execute a new warrant
providing that the Holder shall have the right to exercise such new warrant and
upon such exercise to receive, in lieu of each Share theretofore issuable upon
exercise of this Warrant, the number and kind of securities, money and property
receivable upon such reclassification, reorganization, consolidation or merger
by a holder of Shares for each Share.  Such new warrant shall provide for
adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 4 including, without limitation,
adjustments to the Exercise Price and to the number of Shares issuable upon
exercise of this Warrant.  The provisions of this Section 4 shall similarly
apply to successive reclassifications, reorganizations, consolidations or
mergers.




5.

Transferability and Negotiability of Warrant.  This Warrant may not be
transferred or assigned in whole or in part without compliance with applicable
federal and state securities laws by the transferor and the transferee
(including, without limitation, the delivery of investment representation
letters and legal opinions satisfactory to the Company, and representations that
such transferee is an “accredited investor” within the meaning of Rule 501 of
Regulation D under the Securities Act of 1933, as amended).  Subject to the
provisions of this Section 5, title to this Warrant may be transferred in the
same manner as a negotiable instrument transferable by endorsement and delivery.





4




--------------------------------------------------------------------------------




6.

Right to Convert Warrant into Stock; Non-Cash Net Exercise.




(a)

Right to Convert.  In addition to and without limiting the rights of the Holder
under the terms of this Warrant, the Holder shall have the right to convert this
Warrant or any portion thereof, (the “Net Exercise Right”) into shares of Common
Stock as provided in this Section 6 at any time or from time to time during the
term of this Warrant.  Upon exercise of the Net Exercise Right with respect to a
particular number of shares of Common Stock subject to this Warrant (the
“Converted Warrant Shares”), the Company shall deliver to the Holder (without
payment by the Holder of any exercise price or any cash or other consideration)
(X) that number of fully paid and nonassessable shares of Common Stock equal to
the (Y) Converted Warrant Shares multiplied by the quotient obtained by dividing
the result of (B) Common Stock Value of one share of Common Stock less (A) the
Warrant Exercise Price per share by (B) the Common Stock Value of one share of
Common Stock all on the Conversion Date (as herein defined).




Expressed as a formula such conversion shall be computed as follows:




Where:

X  =  the number of shares of Common Stock that may
be issued to holder

Y  =  the number of shares of Common Stock that are being surrendered pursuant
to this Net Exercise Right (i.e., the Converted Warrant Shares)

A  =  the Warrant Exercise Price per share

B  =  the Common Stock Value of one share of Common Stock




No fractional shares shall be issuable upon exercise of the Net Exercise Right,
and, if the number of shares of Common Stock issued or to be issued determined
in accordance with the foregoing formula is other than a whole number, the
Company shall round up to the nearest whole share of Common Stock.  For purposes
of this Section 6, shares issued pursuant to the Net Exercise Right shall be
treated as if they were issued upon the exercise of this Warrant.




(b)

Method of Exercise.  The Net Exercise Right may be exercised by the Holder by
the surrender of this Warrant at the principal office of the Company together
with the notice of exercise substantially in the form attached hereto duly
completed and executed, specifying that the Holder thereby intends to exercise
the Net Exercise Right and indicating the number of shares subject to this
Warrant which are being surrendered (referred to in Section 6(a) hereof as the
Converted Warrant Shares) in exercise of the Net Exercise Right.  Such
conversion shall be effective upon receipt by the Company of this Warrant
together with the aforesaid written statement, or on such later date as is
specified therein (the “Conversion Date”).




(c)

Determination of Common Stock Value.  For purposes of this Section 6, “fair
market value” of one share of Common Stock shall be: (i) if the Common Stock is
then listed on a national stock exchange, the 30 day trailing average closing
sale price of one share of Common Stock on such exchange on the last trading day
prior to the Conversion Date; (ii) if the Common Stock is then quoted on The
Nasdaq Stock Market, Inc. (“Nasdaq”), the National Association of Securities
Dealers, Inc. OTC Bulletin Board (the “Bulletin Board”) or such similar exchange
or association, the thirty day average closing sale price of one share of Common
Stock on Nasdaq, the Bulletin Board or such other exchange or association on the
last trading day prior to the Conversion Date or, if no such closing sale price
is available, the 30 day average of the high bid and the low asked price quoted
thereon on the last trading day prior to the Conversion Date; or (c) if the
Common Stock is not then listed on a national stock exchange or quoted on
Nasdaq, the Bulletin Board or such other exchange or association, the fair
market value of one share of Common Stock as of the Conversion Date, shall be
determined in good faith by the Board of Directors of the Company.




7.

Investment Intent; Accredited Investor.  Holder represents and warrants to the
Company that Holder is acquiring this Warrant for investment purposes and with
no present intention of distributing or reselling the Warrant or any of the
Shares issueable upon exercise of the Warrant.  Holder represents that it is an
“accredited investor” within the meaning of Rule 501 of Regulation D under the
Securities Act of 1933, as amended (the “Act”), and at the time that the Holder
seeks to exercise all or a portion of this Warrant will execute and deliver to
the Company the Investment Representation Statement that accompanies this
Agreement.





5




--------------------------------------------------------------------------------




8.

Miscellaneous.

The Company covenants that it will reserve and keep available, solely for the
purpose of issue upon the exercise hereof, a sufficient number of Shares to
permit the exercise hereof in full.  Such Shares, when issued in compliance with
the provisions of this Warrant and the Company’s Certificate of Incorporation,
will be duly authorized, validly issued, fully paid and non-assessable.  No
Holder of this Warrant, as such, shall, prior to the exercise of this Warrant,
be entitled to vote or receive dividends or be deemed to be a stockholder of the
Company for any purpose, nor shall anything contained in this Warrant be
construed to confer upon Holder, as such, any rights of a stockholder of the
Company or any right to vote, give or withhold consent to any corporate action,
receive notice of meetings, receive dividends or subscription rights, or
otherwise.  Upon receipt of evidence satisfactory to the Company of the loss,
theft, destruction or mutilation of this Warrant and, in the case of any such
loss, theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory in form and amount to the Company or, in the case of any such
mutilation, upon surrender and cancellation of such Warrant, the Company at its
expense will execute and deliver, in lieu thereof, a new Warrant of like date
and tenor.  The terms and provisions of this Warrant shall inure to the benefit
of, and be binding upon, the Company and the Holder hereof and their respective
successors and assigns.







HOLDER:




___________________________________

Gajan A. Mahendiran







___________________________________

Amudha Mahendiran

TRXADE GROUP, INC.




   By: __________________________

    Suren Ajjarapu, President




 

 





6




--------------------------------------------------------------------------------




NOTICE OF EXERCISE




TO:

TRXADE GROUP, INC.




1.

The undersigned hereby elects to purchase _________ shares of the Common Stock
of TRXADE GROUP, INC. pursuant to the terms of the attached Warrant, and tenders
herewith payment of the purchase price of such shares in full, together with all
applicable transfer taxes, if any; OR




The undersigned hereby elects to elects to exercise its net issuance rights
pursuant to Section 6 of the attached Warrant with respect to __________ shares
Common Stock.




2.

Please issue a certificate or certificates representing said shares of the
Common Stock in the name of the undersigned or in such other name as is
specified below:







 

Name:

 

 

 

 

 

Tax ID:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signed:

 

 

 

 

 

 

 

 

Date:

 











7


